EXHIBIT 10.2


 


AGREEMENT FOR SALE OF PARTNERSHIP INTERESTS


 

THIS AGREEMENT FOR SALE OF PARTNERSHIP INTERESTS is made as of this 22nd day of
March, 2005 (this “Agreement”), by and between WHITEHALL STREET REAL ESTATE
LIMITED PARTNERSHIP IX (“Whitehall”), a Delaware limited partnership, BRIDGE
STREET REAL ESTATE FUND 1998, L.P. (“Bridge”), a Delaware limited partnership,
W9/JP-M GEN-PAR, INC. (“Gen-Par”), a Delaware corporation, STONE STREET W9/JP-M
CORP. (“Stone Street”), a Delaware corporation, STONE STREET REAL ESTATE FUND
1998, L.P., a Delaware limited partnership (“Stone Street Fund”, together with
Whitehall, Bridge, Gen-Par and Stone Street, sometimes collectively hereinafter
referred to as “Whitehall Sellers”), GARY M. HOLLOWAY, SR. (“Holloway”), BRUCE
F. ROBINSON (“Robinson”), FRANK TROPEA (“Tropea”), JOSEPH M. COYLE (“J. Coyle”),
MICHAEL MAYOCK (“Mayock”), LOUIS BATTAGLIESE (“Battagliese”), ROBERT DIGIUSEPPE
(“DiGiuseppe”), DENISE HUBLEY (“Hubley”), DAVID FORREST (“Forrest”), MICHAEL
MAHER (“Maher”) and CATHY COYLE (“C. Coyle”; together with Holloway, Robinson,
Tropea, J. Coyle, Mayock, Battagliese, DiGiuseppe, Hubley, Forrest and Maher,
collectively hereinafter referred to as “GMH Partners”), GHJP, INC., a Delaware
corporation (“GHJP”, together with GMH Partners, sometimes collectively
hereinafter referred to as “GMH Sellers”), (Whitehall Sellers and GMH Sellers
sometimes collectively hereinafter referred to as, “Seller”) and NITTANY
CROSSING INTERMEDIATE, LLC, a Delaware limited liability company and GMH
COMMUNITIES, LP, a Delaware limited partnership (collectively, “Purchaser”).

 

--------------------------------------------------------------------------------


 

WHEREAS, the Whitehall Sellers and GMH Sellers are all of the partners of
W9/JP-M REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Partnership”), which Partnership was formed pursuant to that certain Amended
and Restated Agreement of Limited Partnership of W9/JP-M Real Estate Limited
Partnership dated March 4, 2004, as amended by that certain Amendment to Amended
and Restated Agreement of Limited Partnership of W9/JP-M Real Estate Limited
Partnership dated of even date herewith, as amended (the “Partnership
Agreement”);

 

WHEREAS, the parties have agreed to enter into a transaction pursuant to which
Purchaser will acquire Seller’s entire partnership interests in the Partnership
(the “Partnership Interests”);

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to
memorialize the transaction described above.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 


ARTICLE 1


 


SALE OF THE PROPERTY

 

1.1                                 Property to be Sold and Conveyed.  Subject
to the terms, conditions and covenants of this Agreement, each of the GMH
Sellers and Whitehall Sellers agrees to sell, transfer and assign to Purchaser,
and Purchaser agrees to purchase from Seller, as a several but not joint
obligation, their respective Partnership Interests which Seller owns, which
Partnership Interests shall be allocated amongst Purchaser in the manner
designated by Purchaser.  The Partnership is the current owner of fee simple
title to that certain 204 unit apartment project, known as Nittany

 

2

--------------------------------------------------------------------------------


 

Crossing Apartments located in State College, Pennsylvania, being more
particularly described in Exhibit ”A” (the “Property”).

 


ARTICLE 2


 


CONSIDERATION


 

2.1                                 Purchase Price.  Purchaser shall pay to each
of the Whitehall Sellers and GMH Sellers for the sale (in the case of the
Whitehall Sellers) and sale and/or contribution (in the case of the GMH Sellers)
of their respective Partnership Interests to Purchaser for the aggregate price
of Nineteen Million One Hundred Forty-Two Thousand Five Hundred and 00/100
Dollars ($19,142,500.00) (the “Purchase Price”) which shall be payable to the
Whitehall Sellers in cash and to the GMH Sellers in cash and/or operating units
in GMH Communities, LP, which Purchase Price shall be adjusted and apportioned
as provided herein and allocated amongst the Seller in accordance with their
respective percentage interests in the Partnership as specified in the
Partnership Agreement (the “Percentage Interests”), which Percentage Interests
are as set forth on Schedule 2 attached hereto and made a part hereof.

 

2.2                                 Payment of the Purchase Price.  The Purchase
Price shall be paid as follows:

 

(a) A deposit of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (the “Deposit”)
shall be paid by Purchaser to Commonwealth Land Title Insurance Company, 1700
Market Street, Suite 2110, Philadelphia, Pennsylvania 19103, Attention: Celeste
Heuberger, as escrow agent (the “Escrow Agent”), within five (5) business days
after the Effective Date (as defined herein), which at Purchaser’s option may be
by certified or bank cashier’s check or by wire transfer.  For purposes of this
Agreement, “Effective Date” shall mean the date on which Purchaser and all of
the Whitehall Sellers and GMH Sellers have executed this Agreement. The Deposit
shall remain applicable to the Purchase Price and shall become non-refundable to

 

3

--------------------------------------------------------------------------------


 

Purchaser except as may otherwise be provided in accordance with the terms and
provisions hereof. The Deposit shall be held in escrow until the Closing
(defined below), at which time the Deposit shall be allocated amongst the
Whitehall Sellers and GMH Sellers in accordance with their Percentage Interests,
as a credit against the Purchase Price, or may be sooner released in accordance
with the terms hereof. Escrow Agent shall be authorized, at Purchaser’s option,
to invest the Deposit in an interest-bearing account in the name of Escrow Agent
in such commercial bank as it deems appropriate. All interest or other earnings
on the Deposit shall become a part of the Deposit and be disbursed to the party
entitled to the Deposit pursuant to the terms and provisions hereof, and

 

(b)                                 The balance of the Purchase Price shall be
paid by Purchaser to the Whitehall Sellers, in cash, and GMH Sellers, in cash
and/or operating units, in accordance with their Percentage Interests by wire
transfer funds, or issuance of operating units, at Closing, to such account or
accounts as directed by the Whitehall Sellers and GMH Sellers, as applicable, in
writing.

 


ARTICLE 3


 


CLOSING

 

3.1                                 Closing.  The parties agree that the closing
of the purchase and sale of the Partnership Interests (the “Closing”) shall take
place on or prior to fifteen (15) days following the expiration of the Due
Diligence Period, TIME BEING OF THE ESSENCE, or such sooner date on which the
parties may agree (such date, as the same may be changed or extended, being
referred to herein as the “Closing Date”). The Closing shall take place through
an escrow closing with the Escrow Agent.

 

4

--------------------------------------------------------------------------------


 

3.2                                 Apportionments; Partnership Allocations.

 

(a)                                  At the Closing, the following items shall
be apportioned as of the Closing Date:

 

(i)                                     Real estate taxes and assessments, if
any, for the current calendar year; provided, however, that if the amount of
such taxes and assessments for such year is not known at the time of Closing,
such apportionment shall be based upon the most current assessment of the
Property and the tax rate for the previous calendar year.  The current
installment of any general or special assessments levied or assessed for work
completed prior to the Closing shall be apportioned between Seller and Purchaser
as of the Closing Date; provided, however, that any prior installments of any
general and special assessments due and payable prior to the Closing Date shall
be apportioned to Seller and future installments of any general and special
assessments due and payable following the Closing Date shall be apportioned to
Purchaser;

 

(ii)                                  Fuel, water, sewer use and other municipal
utility charges;

 

(iii)                               All rents collected from tenants under the
Leases for the month in which the Closing occurs and other income shall be
prorated as of the Closing Date in accordance with the terms hereof, and Seller
shall retain all rights to rents allocable to periods prior to the Closing Date.
With respect to such rents for the month in which Closing occurs which are
actually collected by the Partnership prior to Closing, the Partnership shall
pay to Purchaser, by deduction of the amount due on Purchaser’s closing
statement, the amount of any rents actually collected by the Partnership from
tenants under the Leases relative to the period from and after the Closing
Date.  Rents received by the Partnership after the Closing Date shall be applied
by the Partnership first to current rents and/or uncollected rents due for the
period after the Closing Date, then to pay reasonable costs of collection
incurred by the Partnership,

 

5

--------------------------------------------------------------------------------


 

then to Seller, to the extent of any uncollected rents for the period prior to
the Closing Date (the “Delinquent Rents”), then to Purchaser, for future rents
due or to become due under the Leases. The Partnership shall use reasonable
efforts after Closing to collect such Delinquent Rents, but nothing herein shall
obligate or require the Partnership to institute a lawsuit, evict any tenant,
exercise any lease remedies, or otherwise incur any costs or expenses to recover
such amounts;

 

(iv)                              Purchaser shall receive a credit to the
Purchase Price equal to the amount of (A) that portion of any prepaid rents
applicable to the time period after the Closing actually received by the
Partnership, (B) security deposits and other deposits paid by the tenants under
any of the Leases not applied by the Partnership prior to Closing; and (C) all
interest unpaid and owing thereon or required by law to be paid to tenants, if
any; and

 

(v)                                 Amounts owing, prepaid or received by the
Partnership prior to Closing on all Contracts.

 

Purchaser, at its sole option, shall have the exclusive right to file and
prosecute an application for a real estate tax abatement or reduction or any
litigation against the applicable taxing authorities relating to any taxes
assessed against the Property.  The GMH Sellers agree to fully cooperate with
Purchaser, at no cost or expense to the GMH Sellers, with respect to any such
application and/or litigation and further authorize Purchaser to endorse and
cash any tax abatement or reduction check which Purchaser receives or which is
issued to Purchaser and, for such purposes, the GMH Sellers grant to Purchaser
an irrevocable power of attorney coupled with an interest.  The amount of any
abatement or reduction actually obtained, after adjustment of the legal fees,
consultant fees and related costs incurred in obtaining the abatement or
reduction, shall be apportioned between the parties.

 

6

--------------------------------------------------------------------------------


 

In the event any apportionments pursuant to this Agreement or, subsequent to
Closing, are found to be erroneous, then either party hereto who is entitled to
additional monies shall invoice the other party for such additional amounts as
may be owing, with any substantiation reasonably requested by the other party,
and such amount shall be paid within twenty (20) days from receipt of the
invoice and verification of the same. This obligation shall survive the Closing
until the date of the Final True-Up (as hereinafter defined).  Notwithstanding
the foregoing, if current real estate taxes and assessments, if any, for the
current fiscal tax period cannot be determined at Closing, then such taxes and
assessments shall be adjusted when the actual amount(s) of such taxes and
assessments are known (not later than the date of the Final True-Up).

 

Except for liabilities and expenses prorated and/or expressly assumed in this
Agreement, and/or the Closing Documents, the Partnership shall remain obligated
for any and all liabilities and expenses related to the ownership and operation
of the Property accruing prior to the Closing Date in accordance with the terms
and provisions of the Escrow Agreement (as hereinafter defined) and Purchaser
shall be liable for any and all liabilities and expenses related to the
ownership and operation of the Property accruing from and after the Closing
Date.

 

(b)                                 All items of income, gain, loss, deduction
and credit for calendar year 2005 in respect of the Partnership Interests shall
be allocated between the Whitehall Sellers and GMH Sellers, on the one hand, and
Purchaser, on the other hand, using the closing of the books method,
notwithstanding anything to the contrary set forth in the Partnership Agreement,
except that the Whitehall Sellers and GMH Sellers agree to deposit the sum of
One Hundred Fifty Thousand Dollars ($150,000.00) of the Purchase Price into
escrow with the Title Company (the “Reserve”) under a mutually satisfactory
escrow agreement (the “Escrow Agreement”), which

 

7

--------------------------------------------------------------------------------


 

Reserve shall either be disbursed to Purchaser, or shall be augmented by
Purchaser, in accordance with the calculation of the Final True-Up which shall
take place no later than 180 days after the Closing Date, at which time the
balance of the Reserve in the escrow account shall be disbursed to the Whitehall
Sellers and GMH Sellers in accordance with their Percentage Interests. The
provisions of this paragraph shall survive the execution and delivery of this
Agreement and the Assignment and Assumption (as hereinafter defined).  This
Section shall survive Closing for a period of 180 days.  Prior to that date
which is 180 days after the Closing, the parties hereto shall conduct a final
accounting of all apportionments and adjustments provided for herein (the “Final
True-Up”).

 

3.3                                 Seller’s Deliveries.  At the Closing, each
of the Whitehall Sellers and GMH Sellers shall deliver, as a several but not
joint and several obligation, the following to Purchaser (each referred to
hereinafter as a “Closing Document”):

 

(a)                                  an agreement of assignment and assumption
of the Partnership Interests in the form attached hereto as Exhibit “B” (the
“Assignment and Assumption”);

 

(b)                                 a FIRPTA Affidavit; and

 

(c)                                  copies of organizational documents and
other evidence reasonably satisfactory to the Escrow Agent of the capacity and
authority of the persons signing, on behalf of each of the Whitehall Sellers and
GMH Sellers, this Agreement and all documents delivered pursuant hereto and for
the closing of this transaction.

 

3.4                                 Purchaser’s Deliveries and Closing
Conditions.  At the Closing, Purchaser shall deliver to the Whitehall Sellers
and GMH Sellers (a) copies of organizational documents and other evidence
reasonably satisfactory to the Whitehall Sellers and GMH Sellers and the Escrow
Agent of the capacity and authority of the persons signing this Agreement on
behalf of Purchaser

 

8

--------------------------------------------------------------------------------


 

and all documents delivered hereto, (b) the balance of the Purchase Price, as
adjusted, and (c) all other executed documents and instruments reasonably
necessary to close this transaction or otherwise required by this Agreement.
Purchaser’s obligations hereunder are subject to (i) the representations and
warranties of each of the Whitehall Sellers and the GMH Sellers set forth in
Section 7.2 hereof being true and correct as of the Closing Date and (ii) the
receipt by Purchaser, at the Closing, of a bringdown or endorsement to the
existing ALTA Extended Owner’s Policy of Title Insurance (the “Title Policy”)
issued by the Escrow Agent, dated as of the Closing Date.  Purchaser’s
obligations hereunder are also subject to the assignment of the Partnership
Interests, which Partnership Interests shall be assigned by the Whitehall
Sellers and GMH Sellers to Purchaser “as is”; provided, however, that the
Partnership Interests shall be assigned free and clear of any liens, claims,
pledges and encumbrances.  The Whitehall Sellers and GMH Sellers shall not, as a
several and not a joint and several obligation, encumber the Partnership
Interests without Purchaser’s prior written consent.

 

3.5                                 Closing.  Except to the extent provided
herein, each party shall pay its own costs and attorney’s fees associated with
this transaction. Any transfer, conveyance, documentary and intangible fees and
taxes due in connection with the assignment of the Partnership Interests to
Purchaser shall be split equally by Purchaser and the Partnership.  Purchaser
shall pay for the costs of the title search and the premium for issuance of the
owner’s and lender’s Title Policy and any endorsements thereto. Purchaser shall
remain solely responsible for the payment of all costs and fees associated with
any and all updates to the Existing Survey (as hereinafter defined) and any and
all costs and fees incurred by Purchaser in the performance of its due diligence
investigation and studies of the Property.  The reasonable escrow fees of the
Escrow Agent, if any, shall be paid one-half by the Partnership and one-half by
Purchaser.

 

9

--------------------------------------------------------------------------------


 


ARTICLE 4


 


TITLE AND CONDITION OF PROPERTY

 

4.1                                 Title.  Purchaser shall have the right to
obtain an update (the “Updated Survey”) to any existing survey (the “Existing
Survey”), at its sole cost and expense.

 

4.2                                 Condition of Property.

 

(a)                                  PURCHASER ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER, NOR ANY AGENT
OR REPRESENTATIVE OF SELLER HAS MADE, AND SELLER IS NOT LIABLE OR RESPONSIBLE
FOR OR BOUND IN ANY MANNER BY, ANY EXPRESS OR IMPLIED REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS, OBLIGATIONS, GUARANTEES, STATEMENT,
INFORMATION OR INDUCEMENTS PERTAINING TO THE PROPERTY OR ANY PART THEREOF, TITLE
TO THE PROPERTY, THE PHYSICAL CONDITION THEREOF, THE ENVIRONMENTAL CONDITION
THEREOF, THE FITNESS AND QUALITY THEREOF, THE INCOME EXPENSES OR OPERATION
THEREOF, AND THE VALUE AND PROFITABILITY THEREOF, THE USES WHICH CAN BE MADE
THEREOF, CURRENT AND FUTURE ZONING, THE SUITABILITY OF THE PROPERTY OR ANY
PORTION THEREOF FOR RENOVATION OR CONSTRUCTION, OR ANY OTHER MATTER OR THING
WHATSOEVER WITH RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER FOREVER RELEASES AND DISCHARGES SELLER FROM ANY AND ALL
OBLIGATIONS WITH RESPECT TO THE FOREGOING, INCLUDING, BUT NOT LIMITED TO, ANY
AND ALL CLAIMS OR OTHER LIABILITIES WHATSOEVER WITH RESPECT THERETO. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER ACKNOWLEDGES,

 

10

--------------------------------------------------------------------------------


 

AGREES, REPRESENTS AND WARRANTS THAT PURCHASER IS NOT RELYING UPON ANY
REPRESENTATION OR WARRANTY OF ANY SELLER PARTY (AS HEREINAFTER DEFINED), NOR ANY
BROKER OR REPRESENTATIVE OF SELLER, WHETHER IMPLIED, PRESUMED OR EXPRESSLY
PROVIDED AT LAW OR OTHERWISE, AND THAT IT HAS HAD SUCH ACCESS TO THE PROPERTY
AND TO INFORMATION AND DATA RELATING TO ALL OF SAME AS PURCHASER HAS CONSIDERED
NECESSARY, PRUDENT, APPROPRIATE OR DESIRABLE FOR THE PURPOSES OF THIS
TRANSACTION. WITHOUT LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES AND AGREES
THE PURCHASER IS PURCHASING THE PARTNERSHIP INTERESTS “AS-IS”, EXCEPT AS
OTHERWISE SET FORTH HEREIN.  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER IS UNDER NO DUTY TO MAKE ANY INQUIRY REGARDING ANY MATTER THAT MAY OR
MAY NOT BE KNOWN TO ANY SELLER PARTY OR ANY BROKER OF SELLER.  THIS
SECTION SHALL SURVIVE THE CLOSING, OR, IF THE CLOSING DOES NOT OCCUR, SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

(b)                                 Without limiting the terms and conditions of
Article 4.2(a) above, none of the Whitehall Sellers or the GMH Sellers warrant
that the Property complies with any current municipal, county, state or federal
law, ordinance, regulation or building code. Purchaser assumes all
responsibility to review with such appropriate governmental and
quasi-governmental authorities as Purchaser deems necessary. The provisions of
this paragraph shall survive Closing. As used in this Agreement, “Purchaser
Party” or “Purchaser Parties” shall mean Purchaser, any permitted assignee of
Purchaser, and any partner or member in, or, as applicable, any shareholder or
director of Purchaser, or any permitted assignee of Purchaser, as well as the
officers,

 

11

--------------------------------------------------------------------------------


 

employees, attorneys, and agents of Purchaser or any permitted assignee of
Purchaser.  As used in this Agreement, “Seller Party” or “Seller Parties” shall
mean each of the Whitehall Sellers and GMH Sellers, and any partner or member
in, or, as applicable, any shareholder or director of each of the Whitehall
Sellers and GMH Sellers, as well as the officers, employees, attorneys, and
agents of each of the Whitehall Sellers and GMH Sellers.

 

4.3                                 Waiver and Release.  Except as set forth in
Section 7.2(A) hereof, without limiting the provisions of Section 4.2(a) and
(b), Purchaser, for itself and any successors and assigns of Purchaser, waives
its right to recover from, and forever releases and discharges, and covenants
not to sue, any of the Whitehall Sellers or the GMH Sellers, Seller’s Affiliates
or any Seller Parties with respect to any and all Claims, whether direct or
indirect, known or unknown, foreseen or unforeseen, that may arise on account of
or in any way be connected with the Property including the physical,
environmental or structural condition of the Property or any law or regulation
applicable thereto, including, without limitation, any Claim or matter relating
to the use, presence, discharge or release of Hazardous Materials on, under, in,
above or about the Property.  In connection with this Section 4.3, Purchaser
hereby waives, releases and agrees not to commence any action, legal proceeding,
cause of action or suits in law or equity, of whatever kind or nature,
including, but not limited to, a private right of action under the federal
superfund laws, 42 U.S.C. Sections 9601 et. seq. or any similar law, rule or
regulation and any action or claim based upon any common law or case law
directly or indirectly, against any of the Whitehall Sellers or the GMH Sellers,
Seller’s Affiliates or Seller Parties, or their agents in connection with the
Claims described above, except as specifically otherwise provided by
Section 7.2(A) hereof.  Purchaser elects to and does assume all risk for such
Claims heretofore and hereafter arising, whether now known or unknown by
Purchaser, except as specifically

 

12

--------------------------------------------------------------------------------


 

otherwise provided by Section 7.2(A) hereof.  To the extent permitted by law,
Purchaser hereby agrees, represents and warrants that Purchaser realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Purchaser further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that, except as specifically otherwise provided by
Section 7.2(A) hereof, Purchaser nevertheless hereby intends to release,
discharge and acquit the Whitehall Sellers and GMH Sellers from any such unknown
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses which might in any way be included as a material portion of the
consideration given to such Sellers by Purchaser in exchange for the Seller’s
performance hereunder.  Without limitation of the foregoing, if Purchaser has
actual knowledge of (i) a default in any of the covenants, agreements or
obligations to be performed by any of the Sellers under this Agreement and/or
(ii) any breach of or inaccuracy in any representation of any Seller made in
this Agreement which would entitle Purchaser to terminate this Agreement, and
nonetheless elects to proceed to Closing, then Purchaser shall be deemed to have
waived any such default and/or breach or inaccuracy and shall have no Claim
against any Seller with respect thereto.

 


ARTICLE 5


 


PRE-CLOSING DELIVERIES OF SELLER; DUE DILIGENCE

 

5.1                                 Deliveries of GMH Sellers.  The GMH Sellers
have provided, or shall provide within five (5) business days following the
Effective Date, to Purchaser, copies of the Contracts, current rent rolls for
the Property, a copy of the certificate of insurance evidencing the insurance

 

13

--------------------------------------------------------------------------------


 

coverage in place as of the Effective Date and, to the extent in the possession
of the GMH Sellers or the Partnership, copies of the Permits and Reports, the
Miscellaneous Agreements and all documents, records and other information
relating to the Property, including without limitation all of the materials
listed in Schedule 1 to the extent such materials are in the possession of the
GMH Sellers or the Partnership (collectively, “Seller Deliverables”).  The
Whitehall Sellers shall provide to the GMH Sellers or the Purchaser copies of
any and all tax returns of the Partnership, and documentation in support
thereof, which may not have been previously given to the GMH Sellers.

 

5.2                                 No Obligation to Comply.  None of the
Whitehall Sellers or the GMH Sellers shall be obliged to cure any defects in the
Property or violations of law with respect to the Property, or to make any
capital improvements to the Property or repairs to the Property.  Between the
Effective Date and the Closing Date, the GMH Sellers will advise Purchaser of
any written notice GMH Sellers receive after the Effective Date from any
Governmental Authority relating to or in connection with the Property’s
violation of any law or municipal ordinance, order or requirement.

 

5.3                                 Due Diligence.

 

(a)                                  Purchaser, from time to time prior to
Closing, shall have the right to inspect and investigate each and every aspect
of the Property, perform surveys, dig test holes, make engineering studies,
environmental studies and perform whatever other tests and evaluations of the
Property as Purchaser may elect, all either independently or through agents,
representatives or contractors of Purchaser’s choosing.  Such investigation by
Purchaser may include, without limitation: (i)  matters relating to governmental
and other legal requirements with respect to the Property, including without
limitation taxes, assessments, zoning, use permit

 

14

--------------------------------------------------------------------------------


 

requirements and building codes; (ii)  compliance with zoning, land use,
building, environmental and other statutes, rules, or regulations applicable to
the Property; (iii)  the physical condition of the Property, including, without
limitation, the interior, the exterior, the square footage of the improvements
and of each tenant space therein, the structure, the roof, the paving, the
utilities, and all other physical and functional aspects of the Property; and
(iv) all matters relating to the income and operating or capital expenses of the
Property and all related financial matters.  The GMH Sellers shall freely
cooperate with Purchaser’s due diligence of the Property, and shall provide
Purchaser with all documents, files and data requested by Purchaser relating to
the Property.

 

(b)                                 In connection with any entry by Purchaser or
any of its agents, employees or contractors onto the Property, Purchaser shall
give the GMH Sellers reasonable advance notice of such entry and shall conduct
such entry and any inspections so as to reasonably minimize interference with
Tenants.  Purchaser shall maintain, or shall cause its contractors to maintain,
public liability and property damage insurance insuring Purchaser against any
liability arising out of any entry or inspections of the Property pursuant to
the provisions hereof.  Such insurance shall be in the minimum amount of
$1,000,000 combined single limit for injury to or death of one or more persons
in an occurrence.  Purchaser shall indemnify and hold the Partnership, the
Whitehall Sellers and the GMH Sellers harmless from and against any Claims
arising out of or relating to any entry on the Property by Purchaser in the
course of performing any inspections, testings or inquiries.

 

(c)                                  At any time prior to the thirtieth (30th)
day following the Effective Date (such period, the “Due Diligence Period”),
Purchaser may, in its sole and absolute discretion, and for any or no reason
whatsoever, terminate this Agreement by written notice to the Whitehall

 

15

--------------------------------------------------------------------------------


 

Sellers and the GMH Sellers, whereupon the Deposit shall be returned to
Purchaser on the first business day following such termination, by wire transfer
(pursuant to Purchaser’s wiring instructions) of immediately available funds. 
The foregoing termination rights have been granted to Purchaser in consideration
of the payment of Ten Dollars ($10.00) and other independent, valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Whitehall Sellers and the GMH Sellers.

 

(d)                                 Notwithstanding any provision in this
Agreement to the contrary or unless required by law, Purchaser shall not, and
shall cause all of its agents, contractors or representatives not to, contact or
communicate with any Governmental Authority regarding any Hazardous Materials
(as hereinafter defined) on the Property, without prior consent of the Whitehall
Sellers and GMH Sellers.  The GMH Sellers shall have the right to have a
representative present when Purchaser or any agent, contractor or representative
of Purchaser has, or causes to be had, any such contact or communication with
any Governmental Authority.  The GMH Sellers agree to cooperate in making a
representative available during normal business hours and upon 48 hours’ prior
written notice for such purposes.  As used herein, “Governmental Authority”
shall mean any federal, state, county or municipal government, or political
subdivision thereof, any governmental agency, authority, board, bureau,
commission, department, instrumentality, or public body, or any court or
administrative tribunal.  As used herein, “Hazardous Materials” shall mean
materials, wastes or substances that are (a) included within the definition of
any one or more of the terms “hazardous substances,” “hazardous materials,”
“toxic substances,” “toxic pollutants” and “hazardous waste” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sections 9601, et seq.), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.),

 

16

--------------------------------------------------------------------------------


 

the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking Water
Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. Section 1801, et seq.), and the Toxic Substance Control Act
(15 U.S.C. Section 2601, et seq.) and the regulations promulgated pursuant to
such laws, (b) regulated, or classified as hazardous or toxic, under other
federal, state or local environmental laws or regulations, (c) petroleum,
(d) asbestos or asbestos-containing materials, (e) polychlorinated biphenyls,
(f) flammable explosives or (g) radioactive materials.

 

5.4                                 Intentionally Omitted.

 

5.5                                 Title and Survey.

 

(a)                                  Purchaser shall have the right to obtain,
at Purchaser’s expense, promptly after the Effective Date, a bringdown or
endorsement to the Title Policy (the “Title Bringdown”) as issued by the Escrow
Agent and legible copies of all recorded instruments and maps affecting the
Property and recited as exceptions or referred to in the Title Bringdown
(collectively, the “Exceptions”).

 

(b)                                 If Purchaser has an objection to any matters
disclosed in the Title Bringdown, the Exceptions, or the Updated Survey and the
Partnership is unwilling to cure any such Exceptions, Purchaser shall have until
the expiration of the Due Diligence Period to either (i) terminate this
Agreement, in which case the Deposit shall be refunded to Purchaser, and, except
as otherwise provided herein, neither party shall have any further liability to
the other hereunder, or (ii) elect to proceed with the purchase of the
Partnership Interests subject to such Exceptions without any adjustment to the
Purchase Price.  If Purchaser fails to give such timely notice of termination,
Purchaser shall proceed with the purchase of the Partnership Interests as
aforesaid.  Notwithstanding the foregoing, the Partnership shall pay off and
discharge all

 

17

--------------------------------------------------------------------------------


 

mortgages and deeds of trust affecting the Property as of the Closing Date out
of the sale proceeds.

 


ARTICLE 6


 


CASUALTY AND CONDEMNATION


 

6.1                                 Casualty.  (a) In the event of any fire or
other casualty damage to the Property or any part thereof, then, at either
party’s option, by written notice to the other party within ten (10) business
days in the case of a termination by the Whitehall Seller and/or the GMH
Sellers, after the Partnership becomes aware of such damage or, in the case of a
termination by Purchaser, after Purchaser receives notice of such damage from
Seller, either may terminate this Agreement, in which event the Deposit shall be
refunded to Purchaser, this Agreement shall be terminated, and the parties shall
have no further obligations to each other.  If neither party terminates this
Agreement as aforesaid, Purchaser shall have the right, upon the occurrence of
such event, at its sole option, to elect to consummate the sale without a
reduction of the Purchase Price on account of the same, except that Purchaser
shall receive a credit against the Purchase Price for the amount of any
deductible applicable under the Partnership’s insurance policy.  Notwithstanding
the foregoing, Purchaser shall, however, be obligated to close hereunder if the
cost to repair such damage shall be less than One Million Dollars
($1,000,000.00) and such damage is fully covered by insurance or the Partnership
agrees in writing to provide a credit to Purchaser against the Purchase Price in
an amount equal to the lesser of (i) the actual costs to repair such damage less
the sum of (A) the amount of any insurance proceeds available to Purchaser plus
(B) the amount of the deductible under the Partnership’s insurance policy or
(ii) the sum of One Million Dollars ($1,000,000) less the sum of (A) the amount
of any insurance proceeds available to Purchaser plus (B) the amount of the
deductible under the Partnership’s insurance policy.

 

18

--------------------------------------------------------------------------------


 

(b)                                 If, prior to the Closing, any portion of the
Property shall be taken for any public use (other than minor takings for street
widening) or access to or from the Property shall be permanently taken or
materially impaired, or any change(s) to public way(s) or the grade(s) thereof
shall be made which materially affects or are likely to materially affect the
value of the Property, or notice of any of the foregoing shall be made public or
otherwise come to Purchaser’s attention (unless such action is terminated on or
prior to the Closing), then, and in any of such events, by written notice to the
Whitehall Sellers and the GMH Sellers within ten (10) business days after
Purchaser receives notice of such events from the Partnership, Purchaser may
either (i) terminate this Agreement, in which event the Deposit shall be
refunded to Purchaser, and the parties shall have no further liability or
responsibility to each other, or (ii) elect to consummate the sale without a
reduction of the Purchase Price on account of the same.  The GMH Sellers shall
promptly notify Purchaser if and when the Partnership becomes aware of any such
notice or threat of taking.

 

(c)                                  In the event that either party shall have
the right to terminate this Agreement pursuant to this Article 6.1 and each
party waives such right to terminate, then the Closing shall occur on the later
of the (i) day the Closing would have occurred but for the casualty, taking or
other event described above or (ii) date that is ten (10) business days after
the expiration or waiver of the permitted ten (10) day period referred to above.

 

ARTICLE 7

 


WARRANTIES, REPRESENTATIONS AND COVENANTS

 

7.1                                 Warranties and Representations of
Purchaser.  The Purchaser warrants and represents to the Whitehall Sellers and
the GMH Sellers as follows, which representations and

 

19

--------------------------------------------------------------------------------


 

warranties shall be deemed to be repeated by Purchaser, and shall be true and
correct, as of the Closing Date and shall survive the Closing for a period of
one (1) year:

 

(a)                                  Purchaser is a limited liability company
duly organized and validly existing under the laws of the State of Delaware. The
execution, delivery and performance by Purchaser of the terms of this Agreement
has been duly authorized by all necessary parties and does not conflict with any
agreement to which Purchaser is bound or is a party or require the consent of
any party.

 

(b)                                 This Agreement is the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject only to bankruptcy and creditor’s rights laws, matters
affecting creditors of Purchaser generally and general equitable principles
(whether asserted in an action at law or equity).

 

(c)                                  Purchaser is familiar with the source of
funds for the Purchase Price of the Property and represents that all such funds
derived from legitimate business activities within the United States of America
and/or from loans from a banking or financial institution chartered or organized
within the United States of America.

 

(d)                                 None of Purchaser, the Purchaser Parties, or
any Affiliate of Purchaser is subject to sanctions of the United States
government or in violation of any federal, state, municipal or local laws,
statutes, codes, ordinances, orders, decrees, rules or regulations (“Laws”)
relating to terrorism or money laundering, including, without limitation,
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001)
(the “Terrorism Executive Order”) or a Person (as hereinafter defined) similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively with the Terrorism Executive Order, the “Executive
Orders”), the Uniting and Strengthening America by Providing

 

20

--------------------------------------------------------------------------------


 

Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”), any sanctions and regulations
promulgated under authority granted by the Trading with the Enemy Act, 50 U.S.C.
App. 1-44, as amended from time to time, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, as amended from time to time, the Iraqi
Sanctions Act, Publ. L. No. 101-513; United Nations Participation Act, 22 U.S.C.
§ 287c, as amended from time to time, the International Security and Development
Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended
from time to time, and The Foreign Narcotics Kingpin Designation Act, Publ. L.
No. 106-120, as amended from time to time.

 

(e)                                  None of the Purchaser, the Purchaser
Parties or any Affiliate of Purchaser is (i) listed on the Specially Designated
Nationals and Blocked Persons List (the “SDN List”) maintained by the Office of
Foreign Assets Control (“OFAC”), Department of the Treasury, and/or on any other
similar list (“Other Lists” and, collectively with the SDN List, the “Lists”)
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (ii) a Person (a
“Designated Person”) either (A) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of the Terrorism
Executive Order or a Person similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”), including a “Prohibited Person”.  The OFAC Laws and Regulations and
the Executive Orders are collectively referred to as the “Anti-Terrorism Laws”. 
“Prohibited Person” is defined as follows:

 

21

--------------------------------------------------------------------------------


 

(A)                              a person or entity that is listed in the Annex
to the Terrorism Executive Order, or is otherwise subject to the provisions of
the Terrorism Executive Order or any other Executive Order;

 

(B)                                a person or entity owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the Annex to
the Terrorism Executive Order, or is otherwise subject to the provisions of the
Terrorism Executive Order or any other Executive Order;

 

(C)                                a person or entity with whom Seller is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or anti-money laundering Law, including the Terrorism Executive Order,
any other Executive Order and the Patriot Act;

 

(D)                               a person or entity who commits, threatens or
conspires to commit or supports “terrorism” as defined in the Terrorism
Executive Order or any other Executive Order; or

 

(E)                                 a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

 

(f)                                    Purchaser has required and shall require,
and has taken and shall take all reasonable measures to ensure compliance with
the requirement that no Purchaser Parties or Affiliates of Purchaser is or
shall, be listed on any Lists be a Designated Person, or be in violation of any
Laws, including any OFAC Laws and Regulations.

 

22

--------------------------------------------------------------------------------


 

(g)                                 None of Purchaser, the Purchaser Parties or
any Affiliate of Purchaser is or will (i) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Designated Person, (ii) deal in, or otherwise engage in, any
transaction relating to any property or interest in property blocked pursuant to
any Executive Order or the Patriot Act, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Executive Order or the Patriot Act.

 

(h)                                 Items (c) through (g) shall not apply to
Purchaser Parties to the extent that such Purchaser Parties’ interest in
Purchaser is through a U.S. Publicly-Traded or Pension Entity. 
“U.S. Publicly-Traded or Pension Entity” means either (A) a Person (other than
an individual) whose securities are listed on a national securities exchange, or
quoted on an automated quotation system, in the United States, or a wholly-owned
subsidiary of such a Person, or (B) an “employee pension benefit plan” or
“pension plan” as defined in Section 3(2) of ERISA.  As used herein, “Person”
means any individual, partnership, corporation, limited liability company, trust
or other legal entity.  As used herein, “Affiliate” means with respect to any
Person (i) any other Person that directly or indirectly through one or more
intermediaries controls or is controlled by or is under common control with such
Person, (ii) any other Person owning or controlling 10% or more of the
outstanding voting securities of or other ownership interests in such Person,
(iii) any officer, director or partner of such Person, or (iv) if such Person is
an officer, director or partner, any other company for which such Person acts in
any such capacity or any entity in which such Person, acting individually or
though any entity, is a member, partner or other principal.

 

23

--------------------------------------------------------------------------------


 

7.2                                 Warranties and Representations of Seller. 
(A) Each of the Whitehall Sellers and the GMH Sellers hereby represent and
warrant, on a several and not joint and several basis, to Purchaser as follows
as of the Effective Date:

 

(i)                                     Each such entity is duly formed or
incorporated and validly existing in the state of its formation or
incorporation.

 

(ii)                                  The execution, delivery and performance by
each such entity of the terms of this Agreement has been duly authorized by all
necessary action and does not conflict with any agreement to which each such
entity is bound or is a party or require the consent of any party.

 

(iii)                               This Agreement is the legal, valid and
binding obligation of each such entity, enforceable against each such entity in
accordance with its terms, subject only to bankruptcy and creditor’s rights
laws, matters affecting creditors of each such entity generally and general
equitable principles (whether asserted in an action at law or equity).

 

(iv)                              Each such entity has not assigned, pledged or
encumbered any of its respective Partnership Interest and owns its respective
Partnership Interest free and clear of any and all liens, claims, pledges and
encumbrances.

 

Each of the Whitehall Sellers, severally and not jointly and severally, hereby
represents and warrants to Purchaser that, to the best of its knowledge, it has
not received any written notice of any fact or circumstance which would cause
the representations and warranties of the GMH Sellers as set forth in
subparagraph (B) to be misleading or untrue.  For the purposes of this
Section 7.2(A), “to the best of its knowledge” means the actual, conscious (and
not constructive) knowledge on the Effective Date of Thomas Ferguson, without
investigation or inquiry.

 

24

--------------------------------------------------------------------------------


 

(B)                                The GMH Sellers hereby represent and warrant
to Purchaser as follows as of the Effective Date, which representations and
warranties shall be deemed to be repeated by the GMH Sellers, and shall be true
and correct, as of the Closing Date:

 

(i)                                     To Seller’s Knowledge, there is no
pending condemnation or similar proceeding or special assessment affecting the
Property, or any part thereof, nor, to Seller’s Knowledge, has Seller received
written notice that any such proceeding or assessment is contemplated by any
Governmental Authority.

 

(ii)                                  To Seller’s Knowledge, Seller has not
received any written notice or communication from any Governmental Authority
that the Property violates any applicable law, statute, ordinance, code,
regulation or rule.

 

(iii)                               To Seller’s Knowledge, Seller is not a party
to any litigation and has not received written notice of any proceedings, claims
or lawsuits, which if adversely determined against Seller would have an adverse
effect on the Property or on Seller’s ability to consummate the transaction
contemplated hereunder.

 

As used in this Section 7.2 (B), “Seller’s Knowledge” shall mean the actual,
conscious (and not implied or constructive) knowledge, on the Effective Date and
on the Closing Date, as applicable, of Miles Orth, without investigation or
inquiry.

 

(C)                                Notwithstanding any provision to the contrary
herein or in any Closing Document, (i) Purchaser shall not be entitled to file
any Claims (as hereinafter defined) against any of the Whitehall Sellers or the
GMH Sellers unless the total of such Claims, in the aggregate, exceeds Fifty
Thousand Dollars ($50,000) and (ii) the total liability of all the Whitehall
Sellers and the GMH Sellers for any or all Claims (as hereinafter defined)
hereunder or under any Closing Document shall not exceed Five Hundred Thousand
Dollars ($500,000).  As used herein,

 

25

--------------------------------------------------------------------------------


 

“Claims” means any suits, actions, proceedings, investigations, demands, claims,
liabilities, fines, penalties, liens, judgments, losses, injuries, damages,
expenses or costs, including, without limitation, reasonable attorneys’ and
experts’ fees and costs of investigation actually incurred or paid.  Except as
otherwise specifically set forth in this Agreement, the representations and
warranties of the Whitehall Sellers and the GMH Sellers contained herein or in
any Closing Document shall survive only until the one hundred twentieth (120th)
day following the Closing Date (the “Representation Expiration Date”).  Any
Claim that Purchaser may have at any time against the Whitehall Sellers and the
GMH Sellers for a breach of any representation or warranty, with respect to
which a written notice of such Claim (a “Claim Notice”) has not been delivered
to the Whitehall Sellers and the GMH Sellers on or prior to the Representation
Expiration Date shall not be valid or effective.  For the avoidance of doubt, on
the Representation Expiration Date, the Whitehall Sellers and the GMH Sellers,
their partners and agents shall be fully discharged and released (without the
need for separate releases or other documentation) from any liability or
obligation to Purchaser with respect to any Claims or any matter relating to
this Agreement, any Closing Document or the Property, except solely for those
matters that are then the subject of a pending Claim Notice delivered by
Purchaser to the appropriate Whitehall Seller or GMH Seller.  Any Claim that
Purchaser may have at any time against any Whitehall Seller or GMH Seller for a
breach of any representation or warranty, whether known or unknown, with respect
to which a Claim Notice has been delivered to the appropriate Whitehall Seller
or GMH Seller on or prior to the Representation Expiration Date may be the
subject of subsequent litigation brought by Purchaser against the appropriate
Whitehall Seller or GMH Seller, provided that such litigation is commenced
against the

 

26

--------------------------------------------------------------------------------


 

appropriate Whitehall Seller or GMH Seller on or prior to the sixtieth (60th)
calendar day following the Representation Expiration Date.

 

(D)                               If Purchaser has actual knowledge of (i) a
default in any of the covenants, agreements or obligations to be performed by
any of the Whitehall Sellers or GMH Sellers under this Agreement or under any
Closing Document and/or (ii) any breach of or inaccuracy in any representation
or warranty of any of the Whitehall Sellers or GMH Sellers made in this
Agreement, Purchaser shall notify the appropriate Whitehall Seller or GMH Seller
of same in writing, in which case Seller shall have an opportunity to cure same
(and, if necessary, extend Closing for a period not to exceed thirty (30) days
to cure same).  If Purchaser, with actual knowledge of (i) a default in any of
the covenants, agreements or obligations to be performed by any of the Whitehall
Sellers or GMH Sellers under this Agreement or under any Closing Document and/or
(ii) any breach of or inaccuracy in any representation or warranty of any of the
Whitehall Sellers or GMH Sellers made in this Agreement, nonetheless elects to
proceed to Closing, then, upon the consummation of Closing, Purchaser shall be
deemed to have waived any such default and/or breach or inaccuracy and shall
have no Claim against any of the Whitehall Sellers or GMH Sellers with respect
thereto.

 

(E)                                 This Section 7.2 shall survive the Closing.

 

7.3                                 Covenants of the Partnership and GMH
Sellers.

 

(a)                                  Until Closing, GMH Sellers on behalf of the
Partnership shall enter into only those third party contracts which are
necessary to maintain the Property in a manner consistent with the past
practices and current operation of the Property.  If GMH Sellers enter into any
such contract, the GMH Sellers shall promptly give written notice thereof to
Purchaser and unless Purchaser, within seven (7) days thereafter, notifies
Seller in writing of its intention to

 

27

--------------------------------------------------------------------------------


 

assume such contract, the GMH Sellers shall cause such contract to be terminated
prior to Closing.

 

(b)                                 The GMH Sellers agree, until Closing, to
cause the property manager to continue its rental program in a manner consistent
with the past practices and current operation of the Property. Notwithstanding
the foregoing, the Partnership or the GMH Sellers shall not (i) enter into,
alter, amend or otherwise modify or supplement any Lease, without the prior
written consent of Purchaser, except that the Partnership may enter into, modify
or terminate residential leases in the ordinary course of business, for terms of
not more than one year and at market rent rates, (ii) grant any bonus, free
month’s rental, rebate or other concession to any present or future tenant of
the Property, unless the same is fully applied prior to the Closing or is
otherwise acceptable to Purchaser, (iii) cause the termination of any Lease
without the prior written consent of Purchaser, unless the tenant is in default
thereunder, and (iv) apply any security deposits or other deposits to amounts
owing with respect to any tenants in possession on the Closing Date unless such
tenants are delinquent in the payment of rent or otherwise in default under
their Leases in which event Seller shall request that such tenant replenish such
security deposit if required under the applicable lease.

 

(c)                                  Until Closing, the Partnership shall cause
all existing insurance covering the Property to be maintained in full force and
effect, and without material changes thereto.

 

(d)                                 Until Closing, the Partnership shall cause
the Property to be operated and maintained and repaired in a manner consistent
with past practices and its current operation and in accordance with good
business practices, such that the Property can be delivered to Purchaser at
Closing in their present condition, normal wear and tear excepted.

 

28

--------------------------------------------------------------------------------

 


 


ARTICLE 8


 


DEFAULT

 

8.1                                 Default by Purchaser.  The parties agree
that if Purchaser defaults in the performance of the terms of this Agreement by
failing to purchase the Property as required to do so, then either the Whitehall
Sellers or the GMH Sellers shall have the right to retain the Deposit as
liquidated damages, and not as a penalty, without the necessity of proving
actual damages, which Deposit shall be allocated amongst the Whitehall Sellers
and the GMH Sellers in accordance with their Percentage Interests. The Purchaser
hereby waives any right to challenge the enforceability of this clause or its
reasonability, and Purchaser hereby waives any and all rights it may have at law
or equity to dispute the right of the Whitehall Sellers and the GMH Sellers to
retain the liquidated damages provided for herein other than on the basis that
no default had occurred and thus the Whitehall Sellers and the GMH Sellers were
not entitled to any damages whatsoever.

 

8.2                                 Default by Seller.  In the event the
purchase and sale hereunder is not closed by reason of a default by any of the
Whitehall Sellers or the GMH Sellers hereunder in failing or refusing to sell
the Partnership Interests to Purchaser as provided in this Agreement, Purchaser
shall be entitled to (i) seek specific performance of this Agreement against the
defaulting Seller only by filing an action for specific performance within 60
days of the breach thereof, or (ii) terminate this Agreement, in which event the
Deposit shall be refunded to Purchaser, and this Agreement shall terminate and
be null and void and of no further force and affect.  Purchaser hereby waives
any right to receive any damages or pursue any and all rights or remedies not
specifically provided for herein against Seller.

 

29

--------------------------------------------------------------------------------


 


ARTICLE 9


 


ESCROW AGENT

 

9.1                                 Deposit in Escrow.  The Deposit shall be
held by the Escrow Agent, in trust, on the terms set forth in this Agreement.

 

9.2                                 Disputes.  In the event of litigation
between Seller and Purchaser, the Escrow Agent may deliver the monies held in
the escrow to the Clerk of the Court in which such litigation is pending, or the
Escrow Agent shall take such affirmative steps as the Escrow Agent may, at the
Escrow Agent’s option elect in order to terminate the Escrow Agent’s duties
including, but not limited to, depositing the monies held in the escrow in any
court which Escrow Agent shall select in the Commonwealth of Pennsylvania, and
may institute an action for interpleader, the costs thereof to be borne by
whichever of Seller, in accordance with each of their Percentage Interests, or
Purchaser is the losing party.

 

9.3                                 Release and Indemnity.

 

(a)                                  It is agreed that the duties of the Escrow
Agent are only as herein specifically provided and are purely ministerial in
nature, and that the Escrow Agent shall incur no liability whatever except for
willful misconduct or gross negligence of Escrow Agent. The Seller and Purchaser
each release the Escrow Agent from any act done or omitted to be done by the
Escrow Agent in good faith in the performance of its duties hereunder.

 

(b)                                 Seller and Purchaser shall jointly and
severally hold Escrow Agent harmless from and against any loss, damage,
liability or expense incurred by Escrow Agent not caused by its willful
misconduct or gross negligence, arising out of or in connection with its
entering into this Agreement and the carrying out of its duties hereunder,
including the reasonable costs and expenses of defending itself against any
claim of liability or participating in any legal proceeding. Escrow Agent may
consult with counsel of its choice and shall have full

 

30

--------------------------------------------------------------------------------


 

and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel.

 


ARTICLE 10


 


MISCELLANEOUS

 

10.1                           Entire Agreement.  This Agreement contains the
entire understanding of the parties hereto with respect to the subject matter
hereof, and no prior or other writing or oral agreement or undertaking
pertaining to any such matter shall be effective for any purpose. This Agreement
may not be changed or modified, nor any provision hereof waived, except in
writing by the party to be charged thereby.

 

10.2                           Broker or Consultant.  Purchaser and Seller
represent and warrant to each other that neither has dealt with any broker or
consultant in connection with this Agreement. Seller and Purchaser each agree to
hold the other harmless and to indemnify the other against any claims of, or
liabilities to, any broker or other person based upon dealings or alleged
dealings which are inconsistent with the foregoing representation.  The
obligations of Purchaser and Seller under this paragraph shall survive whether
or not title closes hereunder and notwithstanding any release of either party
pursuant to any other provisions of this Agreement.

 

10.3                           Notices.  All notices, requests, consents and
other communications hereunder shall be in writing and shall be personally
delivered or mailed by first class registered or certified mail, return receipt
requested, postage prepaid, by telecopy (with confirmation of receipt), or sent
by private overnight express delivery, addressed as follows:

 

If to the Whitehall Sellers:

 

 

 

 

Goldman Sachs & Co.

 

100 Crescent Court

 

Suite 1000

 

Dallas, Texas 75201

 

Attention: Mr. Thomas Ferguson

 

31

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

Arent Fox PLLC

 

1050 Connecticut Avenue, N.W.

 

Washington, DC 20036

 

Attention: Mark Katz, Esquire

 

 

 

 

If to GMH Sellers:

 

 

 

 

GMH Communities, LP

 

10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Attention: Mr. Joseph M. Macchione

 

 

 

 

If to Purchaser:

 

 

 

 

Nittany Crossing Intermediate, LLC

 

GMH Communities, LP

 

10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Attention: Mr. Joseph M. Macchione

 

 

 

 

with a copy to:

 

 

 

 

Reed Smith LLP

 

2500 One Liberty Place

 

1650 Market Street

 

Philadelphia, PA 19103

 

Attention: James F. Mogan, III, Esquire

 

or to such other address as the respective party may direct by notice to the
other party. Any such notice, request, consent or other communication shall be
deemed delivered at such time as it is personally delivered on a business day,
on the day it is so deposited in the U. S. Mail, on the business day it is
delivered by telecopy and the delivering party shall have confirmed receipt of
the same by telephone, or on the first business day following its delivery to a
private overnight express delivery service, prepaid for next business day
delivery, as the case may be.

 

32

--------------------------------------------------------------------------------


 

10.4                           Governing Law.  This Agreement shall be governed
by and construed under the laws of the Commonwealth of Pennsylvania.

 

10.5                           Interpretation.  This Agreement shall be
construed reasonably to carry out its intent without presumptions against or in
favor of either party. If any provision hereof shall be declared invalid by a
court or in any administrative proceedings, then the provisions of this
Agreement shall be construed in such manner so as to preserve the validity
hereof and the substance of the transaction herein contemplated to the extent
possible. The paragraph and/or section headings and the arrangement of this
Agreement is for the convenience of the parties hereto and do not in any way
affect, limit, amplify or modify the terms and provisions hereof.

 

10.6                           Singular, Plural, Etc.  Wherever herein the
singular number is used the same shall include the plural and the masculine
gender shall include the feminine and neuter genders and vice versa, as the
context shall require.

 

10.7                           Counterparts.  This Agreement may be executed in
several counterparts, which shall constitute one and the same instrument.

 

10.8                           Intentionally Omitted.

 

10.9                           Further Assurances.  Seller and Purchaser each
agree to execute any and all documents necessary to effectuate the purposes of
this Agreement, provided, however, that any such instruments, documents and
materials are not inconsistent with the terms of this Agreement, do not create
any liability on the part of Seller and Purchaser that was not contemplated by
this Agreement or expand any liability that was contemplated and do not contain
any representation, warranty, indemnity or covenant that Seller or Purchaser is
not required to make under the terms of this Agreement.

 

33

--------------------------------------------------------------------------------


 

10.10                     Recording.  Neither this Agreement nor any memorandum
hereof may be recorded, except in connection with a permitted action by
Purchaser for specific performance, without the express written consent of both
parties, and any party recording this Agreement without first having obtained
any necessary consent shall be in material breach hereof.

 

10.11                     Assignment; Successor and Assigns.  Purchaser may not
assign this Agreement or its rights hereunder without the express written
consent of each of the GMH Sellers and Whitehall Sellers, which consent may be
withheld, conditioned or delayed in the sole and absolute discretion of each of
the Sellers; provided, however, that Purchaser may assign each of its rights
under this Agreement on or prior to the Closing to an entity controlled by or
under common control with, or an affiliate of, GMH Communities, LP, without any
consent from any Seller. This Agreement shall inure to the benefit of and be
binding upon Seller and Purchaser and their respective heirs, personal
representatives, successors and permitted assigns.

 

10.12                     Time.  Unless otherwise specified to the contrary in
this Agreement, TIME IS OF THE ESSENCE WITH RESPECT TO ALL TIME PERIODS IN THIS
AGREEMENT. In the event that the date upon which any time period ends or any
duty or obligation hereunder is to be performed shall occur upon a Saturday,
Sunday or national banking holiday, then, in such event, the time period or the
due date for such performance shall be automatically extended to the next
succeeding day which is not a Saturday, Sunday or national banking holiday.

 

10.13                     Confidential Information.  Purchaser acknowledges that
the transaction contemplated herein is of a confidential nature and shall not be
disclosed except (a) to Purchaser’s consultants, investors, lenders, appraisers,
attorneys, accountants, advisors, Purchaser Parties, and Purchaser’s associated
companies or affiliates, (b) as required by any applicable statute, law or
regulation, or (c) in accordance with any litigation that may arise

 

34

--------------------------------------------------------------------------------


 

between the parties in connection with the transaction contemplated by this
Agreement.  Purchaser agrees to treat any information provided by Seller, or its
agents, or relating to Seller or the Partnership or the Property as
confidential, preserve the confidentiality thereof, and not disclose to any
parties except the persons or entities set forth above or duplicate or use such
information except as provided above in connection with the transaction
contemplated hereby.  Purchaser and Seller agree that confidentiality
obligations set forth herein shall not apply to information which (a) is or
becomes generally available to the public, (b) was in Purchaser’s possession
prior to its disclosure to Purchaser by Seller, Seller Parties, or Seller’s
agents or the Partnership, or (c) is or becomes available to Purchaser from a
source other than Seller, Seller Parties, or Seller’s agents or the
Partnership.  In the event of the termination of this Agreement for any reason
whatsoever, Purchaser will return to Seller and/or the Partnership all
documents, work papers, and other written material (including all copies
thereof) obtained from Seller, or its agents, or the Partnership in connection
with the transaction contemplated hereby, and Purchaser shall instruct its
employees and others who have had access to such information, to keep
confidential and not to use any such information. The provisions of this
Section shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.  Any press release or other
public disclosure regarding this Agreement or the transactions contemplated
herein, and the wording of same, must be approved in advance by both parties.

 

10.14                     Several Covenants, Obligations, Representations and
Warranties.  Notwithstanding any other term of this Agreement, all covenants,
obligations, representations and warranties of Seller in this Agreement, or of
the GMH Sellers and the Whitehall Sellers under this Agreement, shall be made by
such entities on a several, and not joint and several, basis.

 

35

--------------------------------------------------------------------------------


 

10.15                     Tax Treatment.  The parties hereto agree that
Purchaser is purchasing partnership interests for the consideration specified
herein.  Furthermore, each party hereto hereby agrees for federal income tax
purposes to treat the transactions contemplated by this Agreement as a sale of
partnership interests.  In particular, the parties agree that the Whitehall
Sellers and such of the GMH Sellers that are being paid cash shall be treated
for federal income tax purposes as selling their respective partnership
interests (or, in the case of a GMH Seller that is being paid both cash and
operating units in GMH Communities, LP, the proportionate share of such Seller’s
partnership interest attributable to such cash) to GMH Communities, LP for the
amount of cash specified in Section 2.1 of this Agreement.  This provision is
intended to comply with the requirements of Treasury Regulation
section 1.708-1(c)(4), with GMH Communities, LP as the surviving partnership,
and shall be interpreted consistently therewith.

 

 

[Remainder of page intentionally blank; next page is signature page]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

SELLER:

 

 

 

WHITEHALL STREET REAL ESTATE LIMITED PARTNERSHIP IX, a Delaware limited
partnership

Execution Date:

By:

  WH Advisors, L.L.C. IX, its general partner

 

 

 

March 22, 2005

 

By:

  /s/ Thomas D. Ferguson

 

 

 

  Name: Thomas D. Ferguson

 

 

 

  Title:   Vice President

 

 

 

 

 

 

 

BRIDGE STREET REAL ESTATE FUND 1998, L.P., a Delaware limited partnership

Execution Date:

By:

  Stone Street 1998 Realty, L.L.C., its general partner

 

 

 

 

 

 

March 22, 2005

 

By:

  /s/ Thomas D. Ferguson

 

 

 

  Name: Thomas D. Ferguson

 

 

 

  Title:   Vice President

 

 

 

 

 

 

 

STONE STREET W9/JP-M CORP., a Delaware corporation

Execution Date:

 

 

 

 

 

March 22, 2005

 

By:

  /s/ Thomas D. Ferguson

 

 

 

  Name: Thomas D. Ferguson

 

 

  Title:   Vice President

 

 

 

 

 

 

 

W9/JP-M GEN-PAR, INC., a Delaware corporation

Execution Date:

 

 

 

 

 

March 22, 2005

 

By:

  /s/ Thomas D. Ferguson

 

 

 

  Name: Thomas D. Ferguson

 

 

  Title:   Vice President

 

 

 

 

 

 

 

STONE STREET REAL ESTATE FUND 1998, L.P., a Delaware limited partnership

Execution Date:

By:

  Stone Street 1998 Realty, L.L.C., its general partner

 

 

 

March 22, 2005

 

By:

  /s/ Thomas D. Ferguson

 

 

 

  Name: Thomas D. Ferguson

 

 

  Title:   Vice President

 

 

 

 

 

 

 

GHJP, INC., a Delaware corporation

Execution Date:

 

 

 

 

 

March 22, 2005

 

By:

/s/ Gary M. Holloway, Sr.

 

 

37

--------------------------------------------------------------------------------


 

Gary M. Holloway

 

 

/s/ Gary M. Holloway, Sr.

 

Name: Gary M. Holloway

 

 

GARY M. HOLLOWAY, SR.

 

 

38

--------------------------------------------------------------------------------


 

Bruce F. Robinson

 

 

/s/ Bruce F. Robinson

 

Name: Bruce F. Robinson

 

 

BRUCE F. ROBINSON

 

 

39

--------------------------------------------------------------------------------


 

Frank Tropea

 

 

/s/ Frank Tropea

 

Name: Frank Tropea

 

 

FRANK TROPEA

 

 

40

--------------------------------------------------------------------------------


 

Joseph M. Coyle

 

 

/s/ Joseph M. Coyle

 

Name: Joseph M. Coyle

 

 

JOSEPH M. COYLE

 

 

41

--------------------------------------------------------------------------------


 

Michael Mayock

 

 

/s/ Michael Mayock

 

Name: Michael Mayock

 

 

MICHAEL MAYOCK

 

 

42

--------------------------------------------------------------------------------


 

Louis Battagliese

 

 

/s/ Louis Battagliese

 

Name: Louis Battagliese

 

 

LOUIS BATTAGLIESE

 

 

43

--------------------------------------------------------------------------------


 

Cathy Coyle

 

 

/s/ Cathy Coyle

 

Name: Cathy Coyle

 

 

CATHY COYLE

 

 

44

--------------------------------------------------------------------------------


 

Robert DiGiuseppe

 

 

/s/ Robert DiGiuseppe

 

Name: Robert DiGiuseppe

 

 

ROBERT DIGIUSEPPE

 

 

45

--------------------------------------------------------------------------------


 

Denise Hubley

 

 

/s/ Denise Hubley

 

Name: Denise Hubley

 

 

DENISE HUBLEY

 

 

46

--------------------------------------------------------------------------------


 

David Forrest

 

 

/s/ David Forrest

 

Name: David Forrest

 

 

DAVID FORREST

 

 

47

--------------------------------------------------------------------------------


 

Michael Maher

 

 

/s/ Michael Maher

 

Name: Michael Maher

 

 

MICHAEL MAHER

 

 

48

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

STATE COLLEGE INTERMEDIATE, LLC, a Delaware limited liability company

Execution Date:

 

 

 

 

 

March 22, 2005

 

By:

/s/ Joseph M. Macchione

 

 

 

Name: Joseph M. Macchione

 

 

 

Title: Vice President and Secretary

 

 

 

GMH COMMUNITIES, LP, a Delaware limited partnership

 

 

Execution Date:

By:

GMH Communities GP Trust, its general partner

 

 

 

March 22, 2005

 

By:

/s/ Joseph M. Macchione

 

 

 

Name: Joseph M. Macchione

 

 

 

Title: Secretary

 

49

--------------------------------------------------------------------------------


 


EXHIBIT A


 


LAND

 

--------------------------------------------------------------------------------


 


EXHIBIT B


 


FORM OF ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTERESTS

 

ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTERESTS (the “Assignment and
Assumption”) is made and entered into as of                          , 2005 (the
“Assignment Date”) by and among                      , a
                                                  ,
                            , a
                                                  , and
                            , a
                                                   (collectively, “Assignor”),
and                                     , a                                
(“Assignee”).

 

FOR VALUE RECEIVED, Assignor hereby grants, conveys, sells, assigns, releases
and transfer to Assignee all of Assignor’s right, title and interest as a
partner of W9/JP-M Real Estate Limited Partnership, a Delaware limited
partnership (the “Partnership”), together with all of Assignor’s right, title
and interest in, to and under that certain Amended and Restated Agreement of
Limited Partnership dated as of March 4, 2004 (the “Partnership Agreement,” and
Assignor’s rights and obligations under the Partnership Agreement, and
Assignor’s entire interest in the Partnership including, without limitation, the
right to receive distributions, the “Partnership Interest”).

 

TO HAVE AND TO HOLD the same unto Assignee, its legal representatives, heirs,
successors and assigns forever, subject, however, to the terms, covenants,
conditions and provisions contained in the Partnership Agreement.

 

Assignee hereby assumes the Partnership Interest from and after the Assignment
Date and agrees, for the benefit of Assignor and other party(ies) to the
Partnership Agreement, to perform and discharge all obligations and duties of
Assignor under the Partnership Agreement from and after the Assignment Date.

 

Assignor represents, warrants and covenants that (i) Assignor is the sole owner
of the Partnership Interest and has not previously assigned, pledged,
transferred or encumbered the Partnership Interest, and (ii) Assignor has the
full authority and right to sell, transfer and assign the Partnership Interest
to Assignee.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption as of the Assignment Date.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

1.                                       Bankruptcy/Default/Workout History – A
detailed narrative of any bankruptcy filings, foreclosure proceedings or
significant loan modifications involving Seller.  If no such events have
occurred, please provide a statement to that effect.

 

2.                                       Financial Information – Current,
audited (if available) financial statements for the Partnership.

 

3.                                       Property Level Information – Originals
or legible copies of the following property level information:

 

a.                                       A current title report for each parcel
comprising the Property issued by a national title insurance company, together
with complete legible copies of all documents reference therein.

b.                                      ALTA as-built surveys and legal
descriptions of each parcel comprising the Property in insurable form.

c.                                       Real estate tax bills for each parcel
comprising the Property for the three most recently ended tax years and, the
extent available, for the current tax year.  Also, the most recent tax
assessment for each parcel comprising the Property, any current or threatened
betterment assessments, and complete files on any pending tax appeal
proceedings.

d.                                      A detailed listing of all capital
expenditures on the Property made during the last three years.

e.                                       All existing and proposed leases, lease
proposals and standard lease forms.

f.                                         All service contracts, management
agreements, leasing agreements, reciprocal easement and/or operating agreements,
common area maintenance agreements, option agreements, land purchase agreements
and other agreements relating to the Property, including all amendments thereto.

g.                                      Any environmental, asbestos, lead paint,
engineering and other physical reports of the Property in the Partnership’s
possession or obtainable by the Partnership.

h.                                      Any appraisals of the Property completed
within the past three years.

i.                                          Operating statements for the
Property for the two most recently ended calendar years, and operating
statements for the Property through the most recently ended calendar month of
the current calendar year.  Audited financial statements for the Property (if
available) for the three most recently ended calendar years.

j.                                          Rent-rolls for the Property for the
past three months, identifying any rental concessions currently in effect.

k.                                       A schedule of all licenses, permits
(including grading, building and other permits for any work currently in
progress), certificates of occupancy, etc. for the Property currently in effect
together with copies thereof and of all amendments thereto.

 

--------------------------------------------------------------------------------


 

l.                                          Zoning compliance letters of
governmental authorities and/or similar evidence that the Property are in
compliance with zoning, subdivision and other land use requirements.

m.                                    Utility bills for the Property for the
past twenty-four months, which will be made available on site.

n.                                      An inventory of all personal property at
the Property.

o.                                      Complete files and details on any
pending or threatened litigation at or affecting the Property.

p.                                      The current year’s operating, leasing
and capital budget for the Property and a proposed operating, leasing and
capital budget for the first 12 months after closing.

q.                                      As-built plans and specifications for
the Property together with a full set of soil reports.

r.                                         An incident report for the Property
for the past twenty-four months.

s.                                       A description of all loans currently
secured by the Property, together with copies of the loan documents.

t.                                         A list of names of all architects and
engineers and all major subcontractors, materialmen and suppliers used in
construction and development of the Property, to the best of the Partnership’s
capability.

u.                                      Loss runs for any and all insurance
claims for the history of the Property.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GENERAL PARTNERS

 

PERCENTAGE INTERESTS

 

1.     W9/JP-M GEN-PAR, INC.

 

0.20

%

2.     GHJP, INC.

 

1.00

%

 

 

 

 

 

 

 

 

LIMITED PARTNERS

 

PERCENTAGE INTERESTS

 

 

 

 

 

1.     WHITEHALL STREET REAL ESTATE LIMITED PARTNERSHIP IX

 

84.8

%

2.     STONE STREET W9/JP-M CORP.

 

0.202

%

3.     STONE STREET REAL ESTATE FUND 1998, L.P.

 

2.59

%

4.     BRIDGE STREET REAL ESTATE FUND 1998, L.P.

 

2.208

%

5.     GARY M. HOLLOWAY, SR.

 

6.9435

%

6.     BRUCE F. ROBINSON

 

0.522

%

7.     FRANK TROPEA

 

0.288

%

8.     JOSEPH M. COYLE

 

0.225

%

9.     MICHAEL MAYOCK

 

0.18

%

10.   LOUIS BATTAGLIESE

 

0.18

%

11.   CATHY COYLE

 

0.522

%

12.   ROBERT DIGIUSEPPE

 

0.072

%

13.   DENISE HUBLEY

 

0.0297

%

14.   DAVID FORREST

 

0.027

%

15.   MICHAEL MAHER

 

0.0108

%

 

--------------------------------------------------------------------------------